Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 2013, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits upon the ground that he voluntarily left his employment without good cause. “Whether a claimant has voluntarily left employment without good cause is a question of fact for Board resolution, which must be affirmed if supported by substantial evidence” (Matter of Rego [Hartnett], 165 AD2d 942, 942-943 [1990] [citation omitted]; accord Matter of Waheed [Commissioner of Labor], 110 AD3d 1428, 1429 [2013]). Moreover, “[tissues of witness credibility, the evaluation of evidence and the inferences to be drawn therefrom are within the exclusive province of the Board” (Matter of Lowman [Commissioner of Labor], 101 AD3d 1282, 1283 [2012]; see Matter of Di Maria v Ross, 52 NY2d 771, 772-773 [1980]). Here, the Board rejected claimant’s testimony that he was forced to resign due to a hostile work environment created by the employer after claimant filed a *1307sexual harassment complaint. Under these circumstances, substantial evidence supports the Board’s decision that claimant left his employment without good cause.
Peters, EJ., Stein, McCarthy and Rose, JJ., concur.
Ordered that the decision is affirmed, without costs.